MEMORANDUM **
Juan Granados Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), and we deny in part and dismiss in part the petition for review.
The agency did not abuse its discretion in denying Granados Lopez’s motion to reopen because Granados Lopez’s failure to file the motion before the expiration of his voluntary departure period rendered him statutorily ineligible for cancellation of removal. See de Martinez v. Ashcroft, 374 F.3d 759, 763-64 (9th Cir.2004).
We lack jurisdiction to review Granados Lopez’s contention that the IJ abused his discretion in summarily denying his motion for a stay of removal because Granados Lopez did not raise that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004) (exhaustion is generally mandatory and jurisdictional).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.